               Case 3:20-cv-01108 Document 1 Filed 02/26/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,
                                                     CIVIL NO. 20-cv-1108
  Plaintiff,

  v.

  NELIDA MENDEZ-VAZQUEZ                              False Claims Act, 31 U.S.C. §§ 3729, et seq.
  Defendant.



                                            COMPLAINT

         TO THE HONORABLE COURT:

         COMES NOW the United States of America, by and through the undersigned attorneys,

 and very respectfully alleges and prays:

         1.    Jurisdiction of this action is conferred on this Court by 28 U.S.C. § 1345.

         2.    Defendant in this case, Nelida Mendez-Vazquez (“Mendez-Vazquez”), was a

caregiver and authorized signatory for the Veterans Affairs (“VA”) benefits received by Antonio

Mendez-Vazquez, a recipient of VA pension benefits. Mendez-Vazquez is currently a resident of

Trujillo Alto, Puerto Rico.

         3.    VA pension benefits beneficiary Antonio Mendez-Vazquez passed away in June of

2007.

         4.    After Antonio Mendez-Vazquez passed away, her caregiver and VA pension

benefits signatory Mendez-Vazquez failed to notify the VA of the death of Antonio Mendez-

Vazquez and instead of returning the VA pension benefits payments received after his death,

continued to endorse and cash the VA pension benefits checks issued to Antonio Mendez-Vazquez
                                                 1
              Case 3:20-cv-01108 Document 1 Filed 02/26/20 Page 2 of 3




from the time he passed away until October of 2014.

         5.    The total amount of VA pension benefits payments of Antonio Mendez-Vazquez

that Mendez-Vazquez illegally cashed amounts to the sum of $147,000.00. The United States

contends that the presentation of the checks for payment, and the subsequent cashing of the checks

constitute the submission of false claims under the False Claims Act, 31 U.S.C. §§ 3729 et seq.

                                      CLAIM FOR RELIEF

         6.    The United States refers to an incorporates by reference, the allegations contained in

Paragraphs 1 through 5 of this complaint as though fully set forth herein.

         7.    This is a claim for damages and civil monetary penalties under the False Claims

Act, 31 U.S.C. § 3729(a)(1).

         8.    As part of the scheme to defraud and described in the above referenced Paragraphs,

Mendez-Vazquez’s presentation and subsequent cashing of the VA pension benefits checks caused

false claims to be submitted to the VA for benefits entitlement that she was not eligible for under

applicable VA benefits programs.

         9.    Under the FCA, a “claim” includes the presentation of checks and/or requests for

money presented to agents of the United States or to a contractor, grantee, or other recipient, if the

money is to be used on the government’s behalf or to advance a government interest, as long as the

United States provided any portion of the money requested. Furthermore, the presentation and

subsequent cashing of checks related to government benefit programs by ineligible individuals or

entities when these benefits are no longer legally available to authorized beneficiaries are

considered the presentation of false claims under the FCA. As such, the United States is entitled to

treble damages under the FCA for the loss caused to the government.


                                                   2
                Case 3:20-cv-01108 Document 1 Filed 02/26/20 Page 3 of 3




         10.     Moreover, under the FCA each of these false claims constitute, via the presentation

and cashing of the benefits’ checks, the submission of false claims to the government for which

damages and civil monetary penalties must be assigned in an amount ranging between $11,181.00

up to $22,363.00 each.

                               PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, the United States of America respectfully requests that

judgment be entered in its favor and against Melendez-Vazquez (Defendant) as follows:

          a.     Orders Melendez-Vazquez to pay $147,000.00 as damages and $22,363.00 as a

civil monetary penalty; plus post judgment interest at the prevailing legal rate; in addition to costs

and attorney fees or the 10% surcharge imposed by law if Plaintiff is forced to use the remedies

provided under subchapters B or C of the Federal Debt Collection Procedures Act of 1990 (28

U.S.C. § 3011.

           b.    Grants any other further relief as this Honorable Court deems just and proper.

          RESPECTFULLY SUBMITTED,

          In San Juan, Puerto Rico, this 26th day of February of 2020.

                                          W. STEPHEN MULDROW
                                          United States Attorney

                                          /s Jorge L. Matos
                                          Jorge L. Matos
                                          Assistant U.S. Attorney
                                          Civil Division
                                          USDC No. G01307
                                          Torre Chardon, Room 1201
                                          350 Carlos Chardon Avenue
                                          San Juan, PR 00918
                                          Tel. (787) 766-5656
                                          Fax. (787) 766-6219
                                          E-mail: Jorge.L.Matos2@usdoj.gov

                                                   3
Case 3:20-cv-01108 Document 1-1 Filed 02/26/20 Page 1 of 2
Case 3:20-cv-01108 Document 1-1 Filed 02/26/20 Page 2 of 2
Case 3:20-cv-01108 Document 1-2 Filed 02/26/20 Page 1 of 2
Case 3:20-cv-01108 Document 1-2 Filed 02/26/20 Page 2 of 2
